IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 2, 2009

                                     No. 07-40752                      Charles R. Fulbruge III
                                  Conference Calendar                          Clerk



UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

SANTIAGO CASTILLO-LUCIO also known as, Edgar Santiago Castillo-Lucio

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                               USDC No. 1:07-cr-47


                   ON REMAND FROM THE SUPREME COURT

Before JOLLY, HIGGINBOTHAM, and PRADO, Circuit Judges.
PER CURIAM:*
       In 2007, Defendant-Appellant Santiago Castillo-Lucio pleaded guilty to the
charge of being found unlawfully present within the United States after removal
subsequent to an aggravated felony conviction. After sentencing, Castillo-Lucio
appealed     his   sentence,     specifically    the    eight-level    aggravated      felony
enhancement based on an earlier conviction for unauthorized use of a motor

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 07-40752

vehicle under Texas law. Recognizing that circuit precedent foreclosed his
argument, Castillo-Lucio moved for summary affirmance so that he could seek
review in the Supreme Court. We granted the motion and affirmed the district
court. See United States v. Castillo-Lucio, 256 F. App’x 720 (5th Cir. 2007) (per
curiam). After he petitioned for a writ of certiorari, the Supreme Court vacated
our decision and remanded the case for consideration in light of Begay v. United
States, 128 S. Ct. 1581 (2008), and Chambers v. United States, 129 S. Ct. 687
(2009). See Castillo-Lucio v. United States, 129 S. Ct. 993 (2009) (mem.). As the
parties now agree, the district court committed a procedural error in sentencing
Castillo-Lucio, and we must therefore vacate the sentence and remand for
resentencing. See United States v. Armendariz-Moreno, ___ F.3d ____, 2009 WL
1653551, at *1 (5th Cir. 2009).
      On remand, the district court may also consider Castillo-Lucio’s request
for reformation of the judgment.
      SENTENCE VACATED and REMANDED.




                                        2